VALLÉE, J.
Defendant appealed from a minute order adjudging him in contempt for failure to comply with an interlocutory decree of divorce entered November 15,1945, ordering him to pay money to plaintiff for the support of herself and three minor children and attorney’s fees and costs. Plaintiff moves to dismiss the appeal upon the ground that an appeal does not lie from an order adjudging a party in contempt.
The law is settled that an appeal does not lie from a judgment or order made in a contempt proceeding. (Code Civ. Proc., § 1222; Taylor v. Superior Court, 20 Cal.2d 244, 246 [125 P.2d 1], and cases there cited; Phillips v. Superior Court, 22 Cal.2d 256, 257 [138 P.2d 838]; Weber v. Superior Court, 26 Cal.2d 144, 148 [156 P.2d 923]; Heck v. Heck, 63 Cal.App.2d 477, 478 [147 P.2d 114].)
Appeal dismissed.
Shinn, P. J., and Wood, J., concurred.